DETAILED ACTION
This Office Action is in response to Applicant’s application 17/160,955 filed on January 28, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on January 28, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on January 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    708
    752
    media_image1.png
    Greyscale


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2015/0187279 (Lee).
Regarding claim 1, Lee discloses a display device comprising: 

    PNG
    media_image2.png
    768
    797
    media_image2.png
    Greyscale
a substrate, 10 [0027], including: 
a display area, AA [0021]; 
a non-display area, NA [0022], including a first non-display area, as annotated, adjacent to the display area, as shown, and a second non-display area, as annotated; and 
a bending area, BA [0022], disposed between the first non-display area and the second non-display area, as shown; 
a display part, P [0096], disposed in the display area, as shown and described; 
a driving circuit, 230 [0069], disposed in the non-display area, as shown; and 
a fan-out portion, as annotated, arranged in the first non-display area, as shown, the bending area, as shown, and the second non-display area, as shown, wherein 
the first non-display area, the bending area, and the second non-display area are disposed between the display part and the driving circuit, as shown, and 
the fan-out portion delivers to the display part a data signal applied from the driving circuit, as described at [0145-147], wherein the fan-out portion comprises: 
a first fan-out portion as annotated, comprising first conductive lines, 141a-141b [0148]; and 
a second fan-out portion, as annotated, comprising second conductive lines, 145a-146a [0148], 
the first conductive lines are apart from each other by a first pitch in the bending area, as annotated, and 
the second conductive lines are apart from each other by a second pitch, as annotated as annotated and shown.
Regarding claim 2 which depends upon claim 1, Lee teaches the first fan-out portion and the second fan-out portion are apart from each other in the bending area.
Regarding claim 3 which depends upon claim 2, and referring to annotated Figure 10 when rotated 180 degrees, Lee teaches the first conductive lines comprise a first line, as annotated, to an n-th line, as annotated e.g. n=2, the second conductive lines comprise a first line, as annotated, to an m-th line, as annotated, e.g. m=2, and the n-th line of the first conductive lines and the first line of the second conductive lines are disposed closest to each other, as shown, among the first to n-th lines of the first conductive lines and the first to m-th lines of the second conductive lines, as shown.
Regarding claim 4 which depends upon claim 3, Lee teaches the first pitch is less than the second pitch at Figure 6.
Regarding claim 17 which depends upon claim 1, Lee teaches the first conductive lines and the second conductive lines include data lines at [0124].
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "include data lines", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Lee's device and so it meets the claim.
Regarding claim 18 and referring to claim 1, Lee discloses a display device comprising: a substrate, 10 [0027], including: a display area, AA [0021]; a first non-display area, as annotated, adjacent to the display area, as shown; a second non-display area, as annotated; and a bending area, BA [0022], disposed between the first non-display area and the second non-display area, as shown; and a fan-out portion, as annotated, arranged over the first non-display area, the bending area, and the second non-display area, as shown, the fan-out portion comprising conductive lines, e.g. 141a-141b [0148] and 145a-146a [0148]; disposed in the bending area, as shown, with a separation area between the conductive lines, as annotated where there is a space between the groups of lines, as shown, wherein the conductive lines are apart from each other by different pitches from each other, i.e. the first pitch is not equal to the second pitch, as shown.

    PNG
    media_image3.png
    724
    773
    media_image3.png
    Greyscale
Claims 1-2, 5, 7, 10-11 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2018/0138207 (Kim).
Regarding claim 1, Kim discloses at annotated Figure 2 a display device comprising: 
a substrate, 100 [0049], including: 
a display area, DA [0050]; 
a non-display area, NDA [0050], including a first non-display area, NDA1 as annotated, adjacent to the display area, as shown, and a second non-display area, NDA2 as annotated; and 
a bending area, BA1 [0050], disposed between the first non-display area and the second non-display area, as shown; 
a display part, e.g. pixels [0144], disposed in the display area, as shown and described; 
a driving circuit, 41 [0174], disposed in the non-display area, as shown; and 
a fan-out portion, as annotated, arranged in the first non-display area, as shown, the bending area, as shown, and the second non-display area, as shown, wherein 
the first non-display area, the bending area, and the second non-display area are disposed between the display part and the driving circuit, as shown, and 
the fan-out portion delivers to the display part a data signal applied from the driving circuit, as described at [0153], wherein the fan-out portion comprises: 
a first fan-out portion as annotated, comprising first conductive lines, 30 [0153]; and 
a second fan-out portion, as annotated, comprising second conductive lines, 145a-146a [0148], 
the first conductive lines are apart from each other by a first pitch, as annotated, in the bending area, and 
the second conductive lines are apart from each other by a second pitch, as annotated, in the bending area, as shown.
Regarding claim 2 which depends upon claim 1, Kim teaches the first fan-out portion and the second fan-out portion are apart from each other in the bending area, as shown.
Regarding claim 5 which depends upon claim 1, Kim teaches the fan-out portion, e.g. DPA1, comprises a third fan-out portion comprising third conductive lines, and the third conductive lines are apart from each other by a third pitch in the bending area, as shown where Examiner notes that any pitch can be considered as a third pitch.
Regarding claim 7 which depends upon claim 5, Kim teaches the third pitch is equal to the first pitch.
Regarding claim 10 which depends upon claim 5, Kim teaches that in a plan view, the first conductive lines and the second conductive lines are bent two or more times, i.e. jogged at the bottom and top of the bending area.

    PNG
    media_image4.png
    525
    720
    media_image4.png
    Greyscale
Regarding claim 11 which depends upon claim 10, Kim teaches the first conductive lines and the second conductive lines are not bent in the bending area, as shown.
Regarding claim 14 which depends upon claim 1, Kim teaches at Figure 3 an insulating layer, 120 [0179], disposed on the substrate, wherein the insulating layer comprises an opening corresponding to the bending area as shown.
Regarding claim 17 which depends upon claim 1, Kim teaches the first conductive lines and the second conductive lines include data lines at [0153].
Regarding claim 18 Kim discloses a display device comprising: a substrate, 100 [0049], including: a display area, DA [0050]; a first non-display area, as annotated, adjacent to the display area, as shown; a second non-display area, as annotated; and a bending area, BA1 [0050], disposed between the first non-display area and the second non-display area, as shown; and a fan-out portion, as annotated, arranged over the first non-display area, the bending area, and the second non-display area, as shown, the fan-out portion comprising conductive lines, 30 [0153]; disposed in the bending area, as shown, with a separation area between the conductive lines, as annotated ,where there is a space between the groups of lines DPA1-DPA4, as shown, wherein the conductive lines are apart from each other by different pitches from each other, i.e. the first pitch is not equal to the second pitch, as shown.
Regarding claim 19 which depends upon claim 18, Kim teaches the conductive lines disposed in an outer portion of the fan-out portion are apart from each other by a first pitch, as annotated, and the conductive lines disposed in a central portion of the fan-out portion are apart from each other by a second pitch, as annotated.
Claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2017/0288009 (Kim).
Regarding claim 18 Kim discloses a display device comprising: a substrate, 100 [0048], including: a display area, DA [0051]; a first non-display area, as annotated, adjacent to the display area, as shown; a second non-display area, as annotated; and a 
    PNG
    media_image5.png
    688
    674
    media_image5.png
    Greyscale
bending area, BA [0051], disposed between the first non-display area and the second non-display area, as shown; and a fan-out portion, as annotated, arranged over the first non-display area, the bending area, and the second non-display area, as shown, the fan-out portion comprising conductive lines, 300, 400, 500 [0056-57, 64]; disposed in the bending area, as shown, with a separation area between the conductive lines, as shown, wherein the conductive lines are apart from each other by different pitches from each other, i.e. the first pitch is not equal to the second pitch, as shown and described at [0063-64] pitch P1 for 300 is less than pitch P2 for 400.
Regarding claim 19 which depends upon claim 18, Kim teaches the conductive lines disposed in an outer portion of the fan-out portion are apart from each other by a first pitch, as shown and described at [0063-64] and the conductive lines disposed in a central portion of the fan-out portion are apart from each other by a second pitch shown and annotated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 12 which depends upon claim 1, Lee does not explicitly teach at Figure 6 a portion of the first conductive lines and the second conductive lines disposed in the bending area is disposed on a different insulating film from a portion of the first conductive lines and the second conductive lines disposed in the first non-display area and the second non-display area, and a portion of the fan-out portion corresponding to the bending area is disposed on a different insulating film than a portion of the fan-out portion corresponding to the first non-display area and the second non-display area.  At Figure 9, Lee illustrates multi-level interconnect.
At [0168] Lee teaches;
[0168] In the first area and the bending area (B/A) of the lower end non-active area (N/A), wires are formed on the same layer in accordance with one embodiment of the invention. However, in the second area, wires may be formed on different layers. Based on this configuration, wires formed on different layers in the second area may be connected to wires formed on the same layer in the bending area (B/A), through holes (not shown).
Examiner understands Lee to teach that wires in the bending area may be connected to wires in the non-bending areas, e.g. the first and second non-display area on different layers using vias to interconnect the wires.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a portion of the first conductive lines and the second conductive lines disposed in the bending area is disposed on a different insulating film from a portion of the first conductive lines and the second conductive lines disposed in the first non-display area and the second non-display area, as taught by Lee, and a portion of the fan-out portion corresponding to the bending area is disposed on a different insulating film than a portion of the fan-out portion corresponding to the first non-display area and the second non-display area, as taught by Lee, because Lee teaches that wires disposed on insulating layers may be interconnected with vias and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 13 which depends upon claim 12, Lee teaches the display part comprises: a thin-film transistor at Figure 5 and 6 [0122]; and a light-emitting element. OLED [0134], electrically connected to the thin-film transistor as shown and described at [0134], the thin-film transistor comprises a semiconductor layer, 121 [0098], a gate electrode, 123 [0100], and a connection electrode, e.g. 125a/b [0100], electrically connected to the semiconductor layer, as shown, the portion of the fan-out portion corresponding to the bending area and the connection electrode comprise a same material, i.e. 145a is ground and 146a is driving voltage [0107-108],  the and the portion of the fan-out portion corresponding to the first non-display area and the second non-display area and the gate electrode comprise a same material, i.e. 141a is the gate signal line, e.g. Al [0124].

    PNG
    media_image6.png
    535
    751
    media_image6.png
    Greyscale
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0287394 (Kim).

    PNG
    media_image7.png
    752
    673
    media_image7.png
    Greyscale
Regarding claim 18 Kim discloses at annotated Figure 5 and 6 a display device comprising: a substrate, 100/110 [0073], including: a display area, DA [0050]; a first non-display area, as annotated, adjacent to the display area, as shown; a second non-display area, as annotated; and a bending area, BDA [0075], disposed between the first non-display area and the second non-display area, as shown; and a fan-out portion, as annotated, arranged over the first non-display area, the bending area, and the second non-display area, as shown, the fan-out portion comprising conductive lines, 10, 20, 30, 50 [0076]; disposed in the bending area, as shown, with a separation area between the conductive lines, as shown, wherein the conductive lines are apart from each other by different pitches from each other, i.e. the first pitch is not equal to the second pitch, as shown.
Regarding claim 19 which depends upon claim 18, Kim teaches the conductive lines disposed in an outer portion of the fan-out portion are apart from each other by a first pitch, as annotated, and the conductive lines disposed in a central portion of the fan-out portion are apart from each other by a second pitch, as annotated.
Regarding claim 20 which depends upon claim 19, Kim teaches the first pitch is less than the second pitch.
Allowable Subject Matter
Claims 6, 8-9 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6 the prior art does not teach the device of claim 5, wherein the third pitch is greater than the first pitch.
Regarding claim 8 the prior art does not teach the device of claim 5, wherein the third pitch is less than the second pitch.
Regarding claim 9 the prior art does not teach the device of claim 5, wherein the third pitch is equal to the second pitch.
Regarding claim 15 the prior art does not teach the device of claim 14, comprising an organic insulating layer disposed in the opening of the insulating layer.
Claim 16 depends upon claim 15 and is allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893